Citation Nr: 0912871	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-29 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of deep vein thrombosis, right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1998 to August 
1998, and from November 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2006 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in Cleveland, Ohio, which granted service connection 
for residuals of deep vein thrombosis, right leg, and 
assigned a noncompensable rating, effective October 31, 2005.


FINDING OF FACT

The Veteran's residuals of deep vein thrombosis of the right 
leg are manifested by right leg pain with muscle aches and 
fatigue after prolonged standing or walking.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, and no more, 
for residuals of deep vein thrombosis, right leg, have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic 
Code 7121 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).
a.)	Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  The notice must be provided before 
the initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The VCAA notice 
requirements apply to all five elements of a service 
connection claim.  These are: 1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Recently, the United States Court of Appeals for Veterans 
Claims ("Court") held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board notes that a letter dated September 
2006 advised the Veteran of the evidence needed to 
substantiate a claim for higher rating.  He was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The Veteran was further advised to inform 
the RO if there was any other evidence or information that he 
felt was pertinent to his claims.  That letter also contained 
notice regarding how VA establishes the disability rating and 
effective date elements of a claim, and he was advised that 
the evidence considered in assigning a disability rating 
included the impact of his disability on his employment.  
During VA examination, he was also asked about the impact of 
his disability on daily living.  Furthermore, the Veteran was 
also provided the applicable rating criteria in the August 
2006 Statement of the Case ("SOC").  The Board finds that a 
reasonable person would have understood how to substantiate a 
claim for a higher disability rating.  For this reason, and 
because he was provided a meaningful opportunity to 
participate in the processing of his claim, the, the Board 
finds that any error with respect to the timing or content of 
notice to be harmless.  See Sanders v. Nicholson, 487 F.3d 
881 (2007).

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and VA medical center ("VAMC") records are in the file.  
The Veteran has not referenced any other outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008).

In this case, the Veteran was provided a VA examination for 
his right leg deep vein thrombosis in February 2006.  This 
examination report is thorough and consistent with 
contemporaneous VA treatment records.  The duty to assist 
does not require that a claim be remanded solely because of 
the passage of time since an otherwise adequate examination 
was conducted.  See VAOPGCPREC 11-95.  As there is no 
competent evidence to suggest that the Veteran's condition 
has worsened, the Board concludes that the examination report 
in this case is adequate upon which to base a decision.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  When 
an initial rating award is at issue, as is the case here, a 
practice known as "staged" ratings may apply.  That is, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

The Veteran's right leg deep vein thrombosis has been rated 
pursuant to the provisions of 38 C.F.R. §4.104, DC 7121, 
which provides the rating criteria for post-phlebitic 
syndrome of any etiology.  Under DC 7121, a 10 percent 
evaluation requires intermittent edema of the extremity or 
aching and fatigue in the leg after prolonged standing or 
walking with symptoms relieved by elevation of the extremity 
or compression hosiery; a 20 percent evaluation requires 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema; a 40 percent evaluation requires persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration; a 60 percent evaluation requires persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration; and a 100 percent rating requires 
massive Board-like edema with constant pain at rest.  The 
rating criteria requires that all findings be attributed to 
the venous disease.  38 C.F.R. § 4.104, DC 7121 (2008).  

The Veteran contends that he has right leg pain with muscle 
aches and fatigue after prolonged standing or walking.  
(Informal Hearing Presentation ("IHP"), March 2009.)  He 
further claims that his condition adversely affects his 
occupation as a police officer because his job requires long 
periods of standing and walking, and that because of his 
condition, he must stop and elevate his right leg in order to 
achieve relief.  (VA Form 646, November 2006.)  He also 
claims that due to the severity of his leg pain, he takes so 
much pain medication that he is "concerned about possible 
damage to my kidneys...."  (VA Form 9, August 2006.) 

The Board notes that the Veteran was first diagnosed with 
occluding thrombus in the right popliteal vein and non-
occluding thrombus in the right distal superficial femoral 
vein in May 2005 during service in Iraq.  He was subsequently 
returned to the United States for treatment, where he was 
diagnosed with thrombophlebitis of the right popliteal vein.  
(See service treatment record, June 13, 2005.)  During an 
examination to determine his work status, it was noted that 
there was no localized skin discoloration and no change in 
skin color.  Id.  At that time, the Veteran reported that he 
was "feeling fine [and] reports leg pain gone."  Id.  He 
was released without limitation and advised to continue the 
prescription anticoagulant warfarin (Coumadin).  

In February 2006, the Veteran underwent a VA examination in 
conjunction with his application for service connection.  
During the examination, he denied having any right leg pain 
at rest, but said that after walking for approximately one 
mile, he experienced a sharp pain in the right leg that 
resolved on its own if he continued walking.  It was noted 
that he had taken Coumadin from May to December 2005, but was 
no longer taking any medication for his condition.  He also 
denied any shortness of breath, dyspnea on exertion, chest 
pain or pressure, or palpitations.  It was noted that his 
condition had no effect on his occupation.  Upon physical 
examination, he had a normal gait with no evidence of an 
antalgic gait or foot drop limp.  Examination of the 
extremities revealed that femoral, popliteal, posterior 
tibialis and dorsalis pedis pulses were +1 out of 2 and equal 
bilaterally.  The examiner noted that the right leg showed no 
soft tissue swelling (edema), no evidence of erythemia and no 
warmth to palpation.  There was also no lower extremity 
evidence of rash or petechia, cyanosis, pallor or rubor.  
Deep tendon reflexes of the upper and lower extremities were 
+2 out of 4 and were equal throughout.  The Veteran had a 
negative Homans sign and negative Moses sign with brisk 
capillary refill that was less than two seconds to both the 
upper and lower extremities.  The diagnosis was residuals of 
deep vein thrombosis, right leg.

The claims folder indicates that in May 2006, the Veteran was 
seen as a new patient at the VA Community-Based Outpatient 
Clinic in Sandusky, Ohio.  He reported having been diagnosed 
with deep vein thrombosis while stationed in Iraq in May 2005 
and having received treatment until December 2005.  He noted 
that he "has had no pain since then."  (See VA treatment 
record, May 12, 2006.)  The claims folder contains no further 
VA treatment records.  

With regard to assigning a higher disability rating, the 
Board has considered the Veteran's report that he suffers 
from right leg pain with muscle aches and fatigue after 
prolonged standing or walking.  Although it appears that the 
Veteran previously denied having leg pain on several 
occasions during examination, the Board notes that pain is 
the type of symptom that the Veteran is clearly competent to 
describe, and it is conceivable that there is some 
fluctuation in the severity of his disability that would 
account for the inconsistencies in the record.  Therefore, 
the Board finds that the overall record, including the 
Veteran's statements in support of his claim, show that the 
symptoms of his condition more closely approximate the higher 
disability rating of 10 percent under DC 7121.  

However, neither the medical evidence nor the Veteran's own 
statements suggest that his disability has ever been 
manifested by persistent edema, stasis pigmentation or 
eczema, or ulceration, at any time during the pendency of 
this appeal.  As such, the Board concludes that an initial 10 
percent disability rating, and no more, for the Veteran's 
deep vein thrombosis under DC 7121 is warranted.  See 
Fenderson, supra.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  As noted, the 
Veteran claims that his leg condition is productive of aching 
and fatigue after prolonged standing or walking, which he has 
indicated does both him while working as a police officer.  
However, such symptomatology is clearly contemplated by the 
10 percent rating assigned herein.  Furthermore, he has not 
reported that his disability has caused him to be unable to 
perform any duties, or to miss any days at work, and the 
evidence does not otherwise suggest that his disability is of 
such severity as to result in "marked" interference with 
employment.  In addition, his disability has not necessitated 
frequent periods of hospitalization, and has not otherwise 
rendered impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  The Board notes that although some impairment is 
certainly present, the fact that he has been awarded a 
compensable disability rating is itself a recognition that 
his industrial capabilities are somewhat impaired.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Nevertheless, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
referral for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that an initial 10 percent 
disability rating, and no more, for the Veteran's deep vein 
thrombosis under DC 7121 is warranted.  To this extent, the 
benefit sought on appeal is granted.


ORDER

Entitlement to an initial 10 percent rating for deep vein 
thrombosis, right leg, is granted, subject to the laws and 
regulations governing the payment of monetary awards.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


